DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the fungi environment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the fungi growing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the fan" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the plant growing room" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuya (JP 3906322).

Regarding claims 1, 14, Furuya discloses a symbiotic agricultural system comprising: a fungi growing environment (3); a plant growing environment (5a, 5b); and a control system (16) that controls airflow from the fungi growing environment (3) to the plant growing environment (5a, 5b) based on a carbon dioxide level (Abstract, controlling the carbon dioxide concentration) in the plant growing environment (5a).

Regarding claim 2, Furuya discloses further comprising a carbon dioxide sensor (14a, 14b, 14c) configured to sense the carbon dioxide level (Abstract, detecting the carbon dioxide level) in the plant growing environment (5a).

Regarding claim 3, Furuya discloses further comprising a conduit (7a, 7b, 11a) connecting the fungi growing environment (3) and the plant growing environment (5a), the conduit (7a, 7b, 11a) configured to facilitate the airflow (Abstract).

Regarding claim 4, Furuya discloses wherein the conduit (7a, 7b, 11a) comprises a storage vessel (wherein the conduit can be used as a storage vessel).

Regarding claim 5, Furuya discloses wherein the conduit (7a, 7b, 11a) comprises a duct (the conduits 7a, 7b, 11a are ducts).

Regarding claim 6, Furuya discloses further comprising a vent (7ao, 7bo) coupled to the duct (7a, 7b), the vent (7ao, 7bo) being actuatable between an open position where airflow is substantially unrestricted and a closed position where airflow is substantially blocked ([0013] via three way switching valves).

Regarding claim 7, Furuya discloses wherein the vent (7ao, 7bo) is actuatable to positions between the open position and the closed position ([0013] via three way switching valves).

Regarding claim 8, Furuya discloses wherein the control system (16) controls the airflow from the fungi growing environment (3) to the plant growing environment (5a, 5b), at least in part, by sending signals to the vent to actuate between a first position and a second position ([0015]).

Regarding claim 10, Furuya discloses wherein the control system controls pressurization of the fungi growing based at least in part on the carbon dioxide level ([0015]) in the plant growing environment (5a, 5b).

Regarding claim 11, Furuya discloses further comprising a fan (8, 12a, 12b) configured to pressurize the fungi growing environment (3).

Regarding claim 12, Furuya discloses wherein the control system (16) controls the fan (8, 12a, 12b) based, at least in part, on the carbon dioxide level ([0014]-[0015]) in the plant growing room (5a, 5b).

Regarding claim 13, Furuya discloses further comprising an outlet valve (13a, 13b) fluidically coupling the fungi growing environment (3) to an exterior environment (atmosphere), wherein the control system (16) controls the outlet valve (13a, 13b) based, at least in part, on the carbon dioxide level ([0014]-[0015]) in the plant growing room (5a, 5b).

Regarding claim 15, Furuya discloses wherein the fungi growing environment (3) is pressurized (wherein both the fungi environment and the plant environment can be opened or closed and when closed the pressure would build up within the closed environment when the fans/blowers are in use and once opened the air would be biased towards the other environment) above the plant growing environment (5a, 5b) such that air in fungi growing environment (3) is biased towards plant growing environment (5a, 5b).

Regarding claim 17, Furuya discloses wherein the fungi growing environment (3) comprises one or more of: oyster or shiitake mushrooms ([0017]).

Regarding claim 18, Furuya discloses a method of operating an agricultural system, the method comprising: sensing (via 14a, 14b, 14c), at least periodically, a carbon dioxide level (via the carbon dioxide sensors) in a plant environment (5a, 5b); and controlling (via control system element 16, carbon dioxide unit 6, blowers 8, 12a, 12b) flow of air from a fungi environment (3) to the plant environment (5a, 5b) until the sensed carbon dioxide level reaches a threshold level ([0014]-[0015]).

Regarding claim 19, Furuya discloses wherein controlling flow of air from the fungi environment (3) to the plant environment (5a, 5b) comprises: pressurizing (wherein both the fungi environment and the plant environment can be opened or closed and when closed the pressure would build up within the closed environment when the fans/blowers are in use) the fungi environment (3) to a pressure above the plant environment.

Regarding claim 20, Furuya discloses wherein controlling flow of air from the fungi environment (3) to the plant environment (5a, 5b) comprises: actuating a valve (13a, 13b) that fluidically couples the fungi environment (3) to an external environment (atmosphere) in a way that decreases airflow from the fungi environment (3) to the external environment (atmosphere).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (JP 3906322) in view of Green System Co. (JP 3176668)(Hereinafter referred to as GS).

Regarding claims 9, 16, Furuya discloses the invention substantially as set forth above, but does not expressly disclose wherein an inlet of the conduit is located in a volumetric bottom half of the fungi environment and wherein the plant growing environment comprises a vertical farming system.
However, GS discloses a similar system (Figs. 1-2) with a conduit (11, 12) and fan (9) and having an inlet (inlet of conduit 11) of the conduit (11, 12) is located in a volumetric bottom half of the environment (Fig. 2) and wherein the plant growing environment comprises a vertical farming system (15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Furuya, by making an inlet of the conduit is located in a volumetric bottom half of the environment and wherein the plant growing environment comprises a vertical farming system, as taught by GS, for the purpose of providing adequate carbon dioxide to the plants and to house more plants within the structure.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                   

/MONICA L PERRY/            Primary Examiner, Art Unit 3644